Case: 18-11036      Document: 00515090733         Page: 1    Date Filed: 08/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 18-11036                           FILED
                                 Conference Calendar                 August 26, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAMAAL ROZELL DUNSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 1:17-CR-61-1


Before HAYNES, DUNCAN, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Jamaal Rozell Dunson has moved
for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
(5th Cir. 2011). Dunson has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11036     Document: 00515090733    Page: 2   Date Filed: 08/26/2019


                                 No. 18-11036

appellate review. See United States v. Pesina-Rodriguez, 825 F.3d 787, 788
(5th Cir. 2016).     Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2